Case 5:20-cv-01652-MWF-SHK Document 11 Filed 07/20/21 Page 1 of 2 Page ID #:20


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

Case No.     5:20-cv-01652-MWF-SHK                                    Date: July 20, 2021

Title: Mitchell Luedloff v. Comm’r of Soc. Sec. Admin.



Present: The Honorable Shashi Kewalramani, United States Magistrate Judge


              D. Castellanos                                           Not Reported
               Deputy Clerk                                            Court Reporter


    Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
               None Present                                            None Present


Proceedings (IN CHAMBERS):            Order To Show Cause


        On August 17, 2020, Plaintiff Mitchell Luedloff (“Plaintiff”) filed a Complaint
(“Complaint” or “Compl.”) seeking judicial review of a decision of the Commissioner of Social
Security (“Commissioner” or “Defendant”). Electronic Case Filing Number (“ECF No.”) 1,
Compl. On August 19, 2020, the Court issued its Case Management Order (“CMO”) and, in
pertinent part, ordered Defendant to serve a copy of the certified administrative record (“CAR”) on
Plaintiff within ninety days from service of the Complaint. See ECF No. 8, CMO at 1.

       Plaintiff served the Complaint on Defendant on August 24, 2020. See ECF No. 9, Proof of
Service of Summons and Complaint at 2. Thus, pursuant to the CMO, service of the CAR was due
ninety days later on November 22, 2020.

       However, pursuant to the Order of the Chief Judge 20-074 (“Order 20-074”) that was issued
on April 17, 2020 in response to the COVID-19 pandemic, all deadlines in Social Security cases
were stayed until the superseding Order of the Chief Judge 21-037 (“Order 21-037”), issued on
April 15, 2021, lifted the stay. Pursuant to Order 21-037, for actions that were filed:

      “in 2020, any outstanding CARs must be produced within 90 days of the date of th[e]
       Order[,]” by July 14, 2021;
      “in 2021 before the issuance of th[e] Order [on April 15, 2021], any outstanding CARs must
       be produced within 120 days of the date of th[e] Order[,]” by August 13, 2021; and
      “after the date of th[e] Order [on April 15, 2021] are subject to the procedures in the
       assigned Judge’s [CMO].”

Order 21-037 at 2.

  Page 1                            CIVIL MINUTES—GENERAL               Initials of Deputy Clerk: DC
Case 5:20-cv-01652-MWF-SHK Document 11 Filed 07/20/21 Page 2 of 2 Page ID #:21



       Thus, because this case was filed in 2020, pursuant to Order 21-037, service of the CAR
was due on July 14, 2021. Defendant, however, has failed to timely file the CAR in this case. The
Court also notes that on February 25, 2021, it ordered Defendant to prove a status report by March
4, 2021 regarding the preparation and service of the CAR on Plaintiff, and Defendant failed to
respond to that order or otherwise participate in this litigation. See ECF No. 10, Order Re: Status
of CAR.

         Consequently, Defendant is ORDERED TO SHOW CAUSE by July 30, 2021 why
default should not be entered against Defendant for failure to respond to the Court’s February 25,
2021 Order or to file the CAR by July 14, 2021 as required by Order 21-073. Defendant can satisfy
this order by filing the CAR in this case by the deadline stated above. Defendant is warned that
because Defendant has previously failed to respond to Court orders or otherwise participate in this
litigation, extensions of time will be granted sparingly and only for very good cause shown.

       IT IS SO ORDERED.




  Page 2                           CIVIL MINUTES—GENERAL                Initials of Deputy Clerk: DC
